Citation Nr: 0202507	
Decision Date: 03/18/02    Archive Date: 03/25/02	

DOCKET NO.  97-13 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to January 25, 1971, 
for the grant of special monthly compensation under 
38 U.S.C.A. § 1114(n) (West 1991 & Supp. 2001) on account of 
anatomical loss of both lower extremities so near the hip as 
to prevent the use of prosthetic appliances, based upon clear 
and unmistakable error in a rating decision of April 16, 
1969, which granted special monthly compensation under 
38 U.S.C.A. § 1114(m) (West 1991 & Supp. 2001), on account of 
anatomical loss of both lower extremities at levels, or with 
complications, preventing natural knee action with prosthesis 
in place.  


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Appellant and R. R. O., M.D.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
October 1966, and from February 1968 to March 1969.  

This matter arises from various decisions rendered since 
January 1997 by the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in St. Paul, 
Minnesota, which held that the proper effective date for the 
grant of special monthly compensation pursuant to 38 U.S.C.A. 
§ 1114(n) on account of anatomical loss of both lower 
extremities so near the hip as to prevent the use of 
prosthetic appliances was January 25, 1971, but not earlier.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  The Board remanded the case in both 
September 1998 and September 2000 for additional development 
and adjudication.  The case then was returned to the Board on 
February 5, 2002 for further appellate consideration.  


FINDINGS OF FACT

1.  By rating decision rendered on April 16, 1969, the 
veteran was granted a total disability rating for bilateral 
leg amputation above the knee, and was also granted special 
monthly compensation pursuant to 38 U.S.C.A. § 1114(m) 
(previously 38 U.S.C. § 314) for that disability.  The 
veteran was informed of that decision, as well as his 
appellate rights, by VA letter dated June 2, 1969, but he did 
not appeal.  

2.  The rating decision rendered by the RO on April 16, 1969, 
was supported by the evidence then of record, and was 
consistent with VA laws and regulations then in effect.  


CONCLUSION OF LAW

The rating decision rendered on April 16, 1969, that granted 
service connection and a total disability rating with special 
monthly compensation pursuant to 38 U.S.C. § 314(m) was not 
clearly and unmistakably erroneous, was not timely appealed, 
and is, therefore, final.  38 U.S.C.A. §§ 1114(m), 7105 (West 
1991) (formerly 38 U.S.C. §§ 314, 4005 (1964)); 38 C.F.R. 
§§ 3.104 (1969), 3.105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information 

and evidence necessary to substantiate and complete a claim 
for VA benefits.  See VCAA, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified at 38 U.S.C. §§ 5102 and 5103).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  In 
addition, he was furnished a Statement of the Case and 
various Statements of the Case which informed the veteran of 
the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  He 
indicated that there was additional evidence that should be 
reviewed in conjunction with his claim, and the Board 
remanded the case to the RO so that such evidence could be, 
and was, acquired prior to appellate disposition.  The record 
indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 


The appellant contends that the RO's rating decision rendered 
on April 16, 1969, which granted service connection and 
special monthly compensation pursuant to 38 U.S.C. § 314(m), 
was clearly and unmistakably erroneous.  More specifically, 
he contends that the amputation of both of his legs above the 
knee was so near the hips as to prevent his use of prosthetic 
appliances.  In support, he refers to records of his VA 
treatment during 1969, as well as testimony offered by 
himself and a private physician at a personal hearing 
conducted before a hearing officer at the RO on June 4, 1997.  

A total disability rating and special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(m) (formerly 
38 U.S.C.§ 314(m)) may be granted for anatomical loss of both 
legs at a level, or with complications, preventing natural 
knee action with prosthesis in place.  A higher rate of 
special monthly compensation pursuant to 38 U.S.C.A. 
§ 1114(n) (formerly 38 U.S.C. § 314(n)) is payable for 
anatomical loss of both legs so near the hip as to prevent 
use of a prosthetic appliance.  The question for Board 
consideration is whether the evidence of record when the RO 
rendered its April 16, 1969 rating determination indicated, 
as a factual matter, that the veteran's bilateral leg 
amputation was so near the hip as to prevent use of a 
prosthetic appliance; if so, that rating would be clearly and 
unmistakably erroneous.  See 38 C.F.R. § 3.105(a).  In such 
case, that decision, although otherwise final, would be 
subject to reversal and amendment.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was clear and 

unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

The Court has further stated that clear and unmistakable 
error is a very specific and rare kind of "error."  It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  In such cases, the reviewable evidence is limited to 
that which was before the RO, either physically or 
constructively, when it rendered the decision challenged as 
clearly and unmistakably erroneous.  It is within the 
foregoing legal context that the facts in this case must be 
considered.  

The facts are as follows.  The veteran sustained traumatic 
amputation of both legs above the knee on July 31, 1968, 
during hostile action in the Republic of Vietnam.  A military 
Medical Board noted that the amputation of the veteran's legs 
was above the knees.  The right stump measured 8 inches in 
length, and the left stump measured 12 inches from the 
perineum at the origin of the adductor tendons.  He 
subsequently underwent a right stump revision and skin graft 
in October 1968.  He was admitted to a VA hospital in March 
1969 for further revision of the right stump; however, it was 
later decided to fit the stump as it was with a prosthesis.  
On April 10, 1969, hip mobility was noted to be nearly 
normal.  On March 26, 1969, bilateral above-knee prostheses, 
plastic sockets, pelvic belts, Mortenson knee on the right 
and constant friction knee on the left, single-axis knees 
were ordered.  These were not received until June 4, 1969.  
In June 1969, the veteran also was furnished a heavy-duty 
wheelchair.  The foregoing constituted the only medical 
evidence available, either physically or constructively, to 
the RO when it rendered its April 16, 1969 decision to grant 
the veteran a total disability rating with special 

monthly compensation pursuant to 38 U.S.C. § 314(m) for 
bilateral above-the-knee amputation.  

The veteran and a private physician testified at a personal 
hearing before a hearing officer on June 4, 1997.  The 
veteran indicated that he had not been able to ambulate 
satisfactorily on prosthetic devices, and, instead, was 
forced to rely upon a wheelchair for locomotion.  The private 
physician indicated that the remaining musculature in the 
veteran's lower extremities was so compromised that bilateral 
prostheses would be insufficient to allow for functional 
ambulation without the use of crutches.  

The appellant has not contended that he was not notified of 
the RO's April 16, 1969 rating decision.  Moreover, he did 
not appeal that decision.  Instead, as previously mentioned, 
he contends that the April 16, 1969 rating decision was 
clearly and unmistakably erroneous because it did not assign 
a special monthly compensation pursuant to 38 U.S.C. 
§ 314(n).  He contends that the record, as constituted at the 
time of that rating decision, was sufficient to establish his 
entitlement to the higher rate of special monthly 
compensation.  However, as noted above, the record in April 
1969 indicated that the veteran had been fitted for 
prostheses for both lower extremities.  It was not until 
after that rating decision was promulgated that prostheses, 
by themselves, were found to be insufficient to permit the 
veteran to ambulate in a relatively normal manner.  
Parenthetically, testimony offered by the veteran and a 
physician at the June 1997 personal hearing also was 
unavailable when the April 16, 1969 rating decision was 
rendered.  

As such, the Board must conclude that the April 16, 1969 
rating decision that granted the veteran special monthly 
compensation pursuant to 38 U.S.C. § 314(m) was supported by 
the evidence of record, and was consistent with the laws and 
regulations then in effect.  Since the decision was based 
upon the correct facts as 

they were known at that time, and because the correct laws 
and regulations were applied, there is no basis to find that 
the rating decision in question was clearly and unmistakably 
erroneous.  As such, the Board cannot overturn, or otherwise 
modify, the RO's April 16, 1969 rating determination.  See 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 3.105(a).  


ORDER

Because the April 16, 1969 rating decision that granted 
service connection, a total disability rating, and special 
monthly compensation pursuant to 38 U.S.C. § 314 was not 
clearly and unmistakably erroneous, the benefit sought on 
appeal is denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

